DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-32, in the reply filed on 04/14/2022 is acknowledged.

 Status of Claims 
Claims 21-40 are pending in this application.  Claims 33-40 are withdrawn from examination as being directed to a nonelected invention.  Claims 21-32 are examined in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/20/2019 and 04/14/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to products of nature. 

Broadest reasonable interpretation of the claims as a whole

Claim 31 recites: A hematopoietic cell graft comprising:
a) hematopoietic cells and a pharmaceutically acceptable carrier, wherein at least 10% of cells are CD135+ and/or CD110+ hematopoietic stem cells; or
b) hematopoietic cells and a pharmaceutically acceptable carrier, wherein at least 10% of cells are CD135+ and/or CD110+ hematopoietic stem cells and at least 10% of cells are CD110+ hematopoietic stem cells.

Claim 32 recites: A hematopoietic cell graft prepared according to the method of claim 21. Claim 32 is addressed along with claim 31 because both claims 31 and 32 are directed to hematopoetic cells which are CD135+ or CD110+ or CD123+CD110+.

As evidenced by claim 25 for example, naturally occurring cells appear to express both CD135 and CD110 at the same time. 

As recited in claim 31, no structural characteristics are identified and therefore the characteristics of the formulation are not markedly different from the product’s naturally occurring counterpart in its natural state.  The claimed cell graft is a population of hematopoietic cells expressing CD135 or CD110 or both CD135/CD110 together.  The claim genus of cell populations embraces naturally occurring cell populations found in nature as disclosed below. 
 Nawa (cited below) discloses (Example) that hematopoietic stem cells isolated from the femur and tibia express CD135 (Flk-2/Flt3).  
Solar (cited below) discloses analysis of the expression of c-mpl (CD110) on the CD34+CD38- stem cell progenitor population derived from human marrow.  
Saleh (cited below) discloses (page 299, right column, top paragraph) CD135 (FLT3) is related to myeloid lineage and CD110 (thrombopoietin receptor) is a platelet lineage marker and that stem cells have multipotential differentiation capacity (page 299, right column, top paragraph).  Therefore, the claimed genus of cell populations embraces naturally occurring products as shown by the references.
Under Step 1 of the subject matter eligibility test for products and processes, it must be determined if the claim is to a process, machine, manufacture or a composition of matter.  In the instant case, claim 31 is directed to a composition of matter (a hematopoietic cell graft).  The claim is therefore directed to a statutory category, a product. 
	Under Revised Step 2A, prong 1 of the analysis (determining the Judicial Exceptions), it must be determined if the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea.  In the instant case, the hematopoietic cell graft is a naturally occurring product disclosed by each of Nawa, Solar and Saleh as being found in nature.  Because the claimed hematopoietic cell graft is the same as a product of nature, it falls within a judicial exception.
	Under Step 2A, prong 2 of the analysis, it must be determined whether the claim recites additional elements that amount to significantly more than the judicial exception.  In the instant case, the claim fails to recite any additional elements that integrate the judicial exception (the hematopoietic cell graft) into a practical application, and therefore the claim remains directed to a judicial exception invoking further analysis under step 2B.
	Under Step 2B, it must be determined if the claim recites additional elements that amount to significantly more than the judicial exception. In the instant case, claim 31 fails to recite any additional elements that amount to significantly more than the judicial exception.  The claimed “at least 10%” does not add an additional element that amounts to significantly more that the judicial exception because the concentration of cells does not change the nature of the cells or their function.  Therefore, the claim as a whole does not amount to significantly more than the exception itself (there is no inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis.
	Regarding claim 32, the claim encompasses nothing more than the hematopoietic cell graft comprising CD135+ cells or CD110+ cells or CD135+/CD110+cells. Therefore, the claim does not amount to significantly more than the exception itself (there is not inventive concept in the claim) and is not eligible, thus concluding the eligibility analysis. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 21, 25, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawa et al (JP2004201574) (cited on IDs filed 09/20/2019 as XP-002771020, document no. 5) (Nawa).
Nawa discloses (Example) isolation of hematopoietic stem cells from a population of cells (from tibia and femur) comprising hematopoietic stem cells and sorting and recovering the cells by a cell sorter, and isolating the cells by expression of CD135 (Flk-2/Flt3) (the claimed “cells that are CD135+)(claim 21, parts a, b and c).   
Nawa discloses the cells were obtained from the femur (the claimed bone marrow, claim 25).
Nawa discloses the CD135+ cells were suspended in buffer and then transplanted into mice (the claimed “hematopoietic cell graft comprising hematopoietic cells and a pharmaceutically acceptable carrier;” claim 31) (the claimed “hematopoietic cell graft prepared according to the method of claim 21;” claim 32).
Nawa discloses obtaining two cell populations, one CD135 (Flk-2/Flt3)- and the other CD135 (Flk-2/Flt3)+ and that the ratio was 3/2, disclosing the cell population comprised 40% CD135+ cells, a value falling within the claimed range of “at least 10% of the cells are CD135+” (the claimed “hematopoietic cell graft wherein at least 10% of the cells are CD135+ cells” claim 31, part a) (the claimed “hematopoietic cell graft prepared according to the method of claim 21;” claim 32).

2.	Claims 21, 22, 25, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solar et al (“Role of c-mpl in Early Hematopoiesis,” Blood, Vol 92, No 1 (July 1), 1998: pp 4-10) (cited on IDs filed 04/14/2022 as document no. 1) (Solar).

 Claim interpretation:  Applicant’s specification discloses (page 8, line 8)  mpl is also known as CD110 and the thrombopoietin receptor. 

 Solar discloses analysis of the expression of c-mpl on the CD34+CD38- stem cell progenitor population derived from human marrow  (the claimed “providing a population of cells comprising hematopoietic stem cells;” claim 21, part a) (the claimed “wherein the population of cells provide in step a comprises hematopoietic stem cells obtained from bone marrow;” claim 25). 
Solar discloses (page 6, left column, bottom paragraph) the CD34+CD38- population comprises 10% of the total CD34+ population and is highly enriched for multiprogenitor and stem cell activity.  Solar discloses the CD34+ cells were isolated from adult BM by immunomagnetic positive selection (90% purity), then stained with MoAbs against human CD34, CD38, and c-mpl (the claimed “CD110;” claim 21, part b) for FACS analysis (the claimed “sorting cells of said population based on the expression of cell surface antigen CD110;” claim 22) (the claimed “wherein in step b, cells are sorted based on the expression of cell surface antigen CD110+” claim 21, part b).  
Solar discloses implantation of human CD34+CD38-mpl+cells (CD110+) (the claimed “recovering the cells that are CD110+;” claim 21, part c) (the claimed and “in step c recovered cells are CD110+;” claim 22) (and the claimed “hematopoietic graft prepared by the method of claim 21;” claim 32) into bone fragments of SCID-hu animals (the claimed “pharmaceutical carrier,” claim 31, part a) and at 8 weeks post injection the cells in the graft were analyzed (page 7, right column, second paragraph).  Solar discloses (Abstract) 50% of the stem cell enriched population expressed c-mpl, a value falling within the claimed range of “at least 10% of the cells are CD110+” (claim 31, part a).  Solar discloses the CD34+CD38-c-mpl+ population engrafted better than the other populations.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   	obviousness or nonobviousness.

1.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nawa or Solar as applied to claims 21, 25, 31 and 32 (Nawa) or 21, 22, 25, 31 and 32 (Solar) above and further in view of Saleh et al (“The Impact of Mesenchymal Stem Cells on Differentiation of Hematopoietic Stem Cells,” Adv Pharm Bull. 2015 Sep; 5(3): 299–304( Saleh). The teachings of Nawa or Solar above are incorporated herein in their entirety. 
Nawa or Solar differ from the claims in that documents fail to disclose the cells are sorted based on the expression of CD135 and CD110 and that the recovered cells are CD135+ and CD110+.  However, Saleh cures the deficiency.
Saleh discloses hematopoietic stem and progenitor cells have specific markers that distinguish them from other cells (page 299, right column, top paragraph).  Saleh discloses (page 299, right column, top paragraph) CD135 (FLT3) is related to myeloid lineage and CD110 (thrombopoietin receptor) is a platelet lineage marker.
It would have been obvious to one of ordinary skill to modify the method of Nawa or Solar by further sorting the cells based on the expression of both the CD135 and CD110 markers as suggested by Saleh in view of the teachings of Saleh that each marker identifies a specific cell lineage.  
One of ordinary skill would have had a reasonable expectation of success in recovering CD110+CD135+ cells from bone marrow in view of the teachings of Saleh disclosing CD110 and CD135 are markers on stem cells are related to platelet lineage and myeloid lineage, respectively and that stem cells have multipotential differentiation capacity (page 299, right column, top paragraph).
One of ordinary skill would have been motivated to screen for cells expressing both the CD135 and CD110 markers in order to identify cells have a particular lineage for use in preparing hematopoietic cell grafts, for example.

2.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nawa or Solar as applied to claims 21, 25, 31 and 32 (Nawa) or 21, 22, 25, 31 and 32 (Solar) above and further in view of Yu et al (“APELIN promotes hematopoiesis from human embryonic stem cells,” (Blood. 2012;119(26): 6243-6254) (cited on IDS filed  04/14/2022 as document no. 2) (Yu).  The teachings of Nawa or Solar above are incorporated herein in their entirety. 
Nawa or Solar differ from the claims in that documents fail to disclose the method of preparing a hematopoietic cell graft by sorting a population of hematopoietic stem cells based on expression of the apelin receptor.  However, Yu cures the deficiency.
Yu discloses isolated APLNR (apelin receptor) cell populations are enriched in hemangioblast colony-forming cells (Bl-CFCs) (page 6243, right column, top paragraph).  Yu discloses (page 6243, right column, top paragraph) APLN enhanced the growth of embryoid bodies (EBs), increased the frequency of hemangioblast colonies, and synergized with VEGF to increase growth of endothelial cells and that APLN is a growth factor that can promote hematopoietic differentiation of hESCs.
Yu discloses there are high levels of APLNR expression in day 3 EBs and  discloses examining the frequency of Bl-CFCs and that most colony forming potential resided in the Ep-Ar+ cell fraction (the claimed “recovering cells that are APLNR+”).
It would have been obvious to one of ordinary skill to modify the method of Nawa or Solar by additionally screening for the expression of the APLNR receptor as suggested by Yu in view of the teachings of Yu that cells expressing the APLNR receptor are cells in the hematopoietic pathway and express hematopoietic genes.  
One of ordinary skill would have had a reasonable expectation of success in screening for APLNR expression, sorting cells based on APLNR expression and recovering cells that are APLN R+ based on the teachings of Yu that cells expressing APLNR can be successfully screened for and recovered (Cells were sorted based on EPCAM and APLNR expression, reaggregated and cultured further, page 6244, left column, fourth full paragraph).  
One of ordinary skill would have been motivated to include the APLNR screening step in order to obtain a cell population enriched in hemangioblast colony-forming cells (Bl-CFC) as disclosed by Yu (abstract) for purposes of preparing a hematopoietic cell graft. 

3.	Claims 26, 27 and 30 are rejected 35 U.S.C. 103 as being unpatentable over Nawa or Solar as applied to claims 21, 25, 31 and 32 (Nawa) or 21, 22, 25, 31 and 32 (Solar) above and further in view of Lapillonne et al (“Red blood cell generation from human induced pluripotent stem cells: perspectives for transfusion medicine,” Haematologica  2010; 95(10)) (Lapillonne). The teachings of Nawa or Solar above are incorporated herein in their entirety.  
Nawa or Solar differ from the claims in that the documents fail to disclose a method of producing hematopoietic stem cells comprising formation of embryoid bodies.  However, Lapillonne cures the deficiency.
Lapillonne discloses a protocol for the successive culture steps for production  of hematopoietic stem cells from hiPCS or hESC (the claimed “providing pluripotent stem cells or induced pluripotent stem cells;” claim 26; claim 27, part 1) (Figure 1).  Lapillonne discloses inducing EB formation (figure 1) (claim 27, part 2), culturing the EBs in a liquid culture medium triggering the differentiation of the pluripotent stem cells into RBCs (the claimed “differentiation of the pluripotent stem cells into the endo-hematopoietic lineage;” claim 27, part 3) and dissociating the BS cells (figure 1 figure legend) to obtain a population of hematopoietic stem cells (claim 27, part 5). Lapillonne discloses culture of the pluripotent stem cells (hiPSC or hESC) (figure 1) for 2-20 days, a value encompassing the claimed ranges of 14-19 days, 5-18 days and 17 days (claim 30).
It would have been obvious to one of ordinary skill to modify the method of preparing hematopoietic cell grafts of Nawa or Solar by using hematopoietic stem cells obtained from in vitro differentiation of pluripotent stem cells/induced pluripotent stem cells as suggested by Lapillonne in view of the teachings of Lapillonne (Background) that human induced pluripotent stem cells represent a potentially unlimited source of stem cells for erythroid generation for transfusion medicine (the claimed “hematopoietic cell graft”).
One of ordinary skill would have had a reasonable expectation of success in producing hematopoietic stem cells suitable for a hematopoietic cell graft from pluripotent stem cells/induced pluripotent stem cells  in view of the teachings of Lapillonne showing successful differentiation of human induced pluripotent stem cells into cells of the erythroid lineage (Abstract). 
One of ordinary skill would have been motivated to use pluripotent stem cells/induced pluripotent stem cells as taught by Lapillonne in view of the teachings of Lapillonne that human pluripotent stem cells/induced pluripotent stem cells  represent a potentially unlimited source of stem cells for erythroid generation for transfusion medicine

4.	Claims 28 and 29 are rejected 35 U.S.C. 103 as being unpatentable over Nawa or Solar and Lapillonne as applied to claims 21, 22, 25, 26, 27, 31 and 32 above and further in view of Orlovskaya et al (“Hematopoietic differentiation of embryonic stem cells,” Methods 45 (2008) 159–167) (Orlovskaya) and Hopfl et al ( I. (2004) Differentiating Embryonic Stem Cells into Embryoid Bodies. In: Schatten H. (eds) Germ Cell Protocols. Methods in Molecular Biology™, vol 254. Humana Press) (Hopfl).
Nawa or Solar and Lapillonne differ from the claims in that documents fail to disclose the EB culture medium.  However, Orlovskaya and Hopfl cure the deficiency.
Orlovskaya discloses (page 160, right column, bottom paragraph) to induce differentiation of ESC into hematopoietic lineage, different techniques have been applied, including embryoid body (EB) formation and cytokine cocktails inducing embryoid body (EBs) formation (page 162, left column, bottom paragraph). Orlovskaya discloses cells derived from EBs have been further expanded using cytokines and growth factors (page 162, right column, third paragraph).
Regarding claim 28, Orlovskaya discloses differentiation of hESC into hemangioblasts  (page 164, left column, first full paragraph).  Orlovskaya discloses for generation of blast colonies which represent hemangioblasts (cells capable of both hematopoietic and endothelial differentiation) the cells were cultured in media comprising SCF, TPO, FLT3 ligand , BMP-4, VEGF, IL-3, IL-6, and GCSF (claim 28).  Orlovskaya discloses  (page 163, right column, bottom paragraph) the media can further comprise IGF-1 for generation of blast colonies giving rise to erythroid, macrophage, mixed erythroid/macrophage cells, and mast cell colonies(page 164, left column, top paragraph)  when supplemented with the appropriate growth factors such as VEGF, SCF, IL-3, IL-6, IL-11, EPO, IGF-1, TPO and G-CSF.
Orlovskaya does not disclose the media contains IL-1.  However, Hopfl discloses media for differentiating embryoid bodies into hematopoietic precursors, the media can comprise IL-1 (Table 3, first entry).  
Regarding claim 29, claim 29 contains the same cytokines/growth factors as claim 28 with the addition of (i) serum, (ii) transferrin, and (iii) insulin. Hopfl discloses the components of a basal media MCM in table 2 and shows that the complete MCM medium comprises FCS (fetal calf serum), transferrin and insulin (the claimed serum (i), the claimed transferrin (ii) and the claimed insulin (iii)) and that the media is suitable for culture of EBs for the differentiation of EBs into hematopoietic precursors. 
It would have been obvious to one of ordinary skill to modify the method of Nawa or Solar and Lapillonne by culturing the EBs in media triggering differentiation of pluripotent stem cells into the endo-hematopoietic lineage as taught by Orlovskaya and Hopfl in order to obtain a hematopoietic cell graft in view of the teachings of Hopfl, for example, showing (Table 3) that culture media containing different cytokines/growth factors will determine the lineage potential of the cultured embryoid bodies and the teachings of Orlovskaya that ESC-derived HSCs are capable of reconstituting in vivo hematopoiesis (page 165, left column, third full paragraph).  
One of ordinary skill would have had a reasonable expectation of success in producing a hematopoietic cell graft by culturing embryoid bodies in culture media comprising various cytokines/growth factors in view of the teachings of Hopfl that culture media comprising some combinations of cytokines/growth factors will induce formation of endothelial cells and other combinations will induce formation of lymphoid precursors (Table 3) and the teachings of Orlovskaya that ESC-derived HSCs are capable of reconstituting in vivo hematopoiesis (page 165, left column, third full paragraph).  
One of ordinary skill would have been motivated to culture the EBs in a liquid culture medium comprising a predetermined set of cytokines/growth factors in view of the teachings of Hopfl  (page 79, first paragraph) that great efforts are made to define protocols to preferentially direct ES cell differentiation as EBs toward one single cell fate, therefore providing a source of normal cells and raising opportunities for therapeutic interventions to correct cell/tissue damage and/or dysfunction and the teachings of Orlovskaya that hESCS could satisfy all needs for HSC transplantation (page 159, left column, first paragraph).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632